DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. US 2018/0162511 (hereinafter “Larson”).Regarding claim 1 	Larson teaches a moisture diversion system of an aircraft for capturing moisture from at least one internal aircraft structure or at least one gap, the moisture diversion system comprising: a drip shield (arched gutter for an aircraft) with an upper surface 600 comprises a first edge, a lip at least partially defined by the first edge, a second edge opposite the first edge, an arched web at least partially defined by the second edge, the arched web comprising a plurality of laterally spaced arches, and a trough positioned between the first edge and the second edge (Annotated Figure 6, shown below).

    PNG
    media_image1.png
    322
    626
    media_image1.png
    Greyscale
Regarding claim 2 	In addition, Larson teaches the drip shield includes at least one joggle 602, where the at least one joggle 602 is disposed in the drip shield 600 to avoid internal aircraft structures past which the shield 600 traverses (Figure 6 and paragraph [0060]).  The presence of a plurality of joggles (arches) or concave portions results in a plurality of arch apexes or convex portions, where each joggle (arch) of the plurality of joggles Regarding claim 3 	In addition, Larson illustrates the trough is positioned between the lip and the arched web (Annotated Figure 6, shown above).Regarding claim 4 	In addition, Larson illustrates the lip transitions into the trough, and the trough transitions into the arched web (Annotated Figure 6, shown above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Larson as applied to claim 1 above.Regarding claims 5 and 6 	The limitations for claim 1 have been set forth above.  In addition, Larson illustrates the drip shield includes a third edge extending between the first edge and the second edge; a fourth edge opposite the third edge and extending between the first edge and the second edge. 	Larson also teaches the drip shield has an upper surface having a concave shape, at least one moisture channel disposed in the upper surface of the drip shield, where the drip shield is in a moisture capturing orientation under at least one internal aircraft structure or at least one gap (abstract).
 	Larson does not explicitly teach the drip shield has a width defined as a distance between the third edge and the fourth edge, wherein the width is from 140.0 inches to 180.0 inches, and a length defined as a distance between the first edge and the second Regarding claim 7 	In addition, Larson teaches the upper surface of the drip shield (arched gutter) has a concave shape (being sloped), where at least one moisture channel is disposed in the upper surface of the drip shield (Annotate Figure 6, shown above, and paragraph [0005]).
 	Larson does not explicitly teach an upper surface of the arched gutter at the lip is sloped by a first angle of from 4.5° to 6.5° at the third edge, and the upper surface of the arched gutter at the arched web is sloped by a second angle of from 3.1° to 5.1°.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate angle of the concave shape (being sloped by a first angle at the third edge and being sloped by a second angle at the arched web) of the drip shield using nothing more than routine experimentation to provide an upper surface capable of channeling moisture to the drain (Larson – paragraph [0054]).  It has been held where the general conditions of a claim are disclosed in the prior art, Regarding claim 8 	The limitations for claim 1 have been set forth above.  In addition, Larson illustrates the drip shield comprises a first surface and a second surface opposite the first surface (Annotated Figure 6, shown above). 	Larson also teaches a fitting 424 penetrates through the drip shield 402, making a hole (orifice) 1306 (paragraph [0066] and Figure 13), which corresponds to an orifice that extends through the arched gutter from the first surface to the second surface.	Larson does not explicitly teach the orifice comprises a diameter of from 1.5 inches to 3.5 inches.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate size of the hole (orifice) 1306 using nothing more than routine experimentation which would permit the fitting 424 to penetrate and extend through the drip shield 402.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).
Allowable Subject Matter
Claims 9-20 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783